 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL CA. Bar No. 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     BEN A. PORTER, WA. Bar No. 14195
 5   Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
           San Francisco, California 94105
 7         Telephone: (415) 977-8979
 8         Facsimile: (415) 744-0134
           E-Mail: Ben.Porter@ssa.gov
 9
           Attorneys for Defendant
10
                              UNITED STATES DISTRICT COURT
11
                             EASTERN DISTRICT OF CALIFORNIA
12                                SACRAMENTO DIVISION
13
                                                )
14
     BARINDER KAUR,                             ) Case No.: 2:18-cv-00933-AC
                                                )
15
             Plaintiff,                         )
                                                )     STIPULATION AND
16
             v.                                 )     PROPOSED ORDER FOR
                                                )     EXTENSION OF TIME
17                                              )
   NANCY A. BERRYHILL,                          )
18 Acting Commissioner of Social                )
   Security,                                    )
19                                              )
                                                )
20
                     Defendant.                 )
                                                )
21                                              )
22           IT IS HEREBY STIPULATED, by and between the parties, through their

23   counsel of record, that the time for Defendant to file her Cross-Motion for

24   Summary Judgment and Memorandum in Support of Defendant’s Cross-Motion be

25   extended thirty (30) days from February 19, 2019, to March 21, 2019. This is

26   Defendant's first request for an extension of time. Defendant respectfully requests

27   this additional time because Defendant’s counsel is undergoing a surgical

28   procedure to his right hand.


     Stip. Extension - 2:18-cv-00933-AC   -1-
 1           The parties further stipulate that the Court’s scheduling Order be modified
 2   accordingly.
 3
 4
 5   Dated: January 23, 2019                /s/ Jesse S. Kaplan
                                            (*as authorized via e-mail on January 23, 2019)
 6                                          JESSE S. KAPLAN
 7                                          Attorney for Plaintiff
 8
 9
10
     Dated: January 23, 2019                Respectfully submitted,

11                                          MCGREGOR W. SCOTT
12                                          United States Attorney
                                            DEBORAH LEE STACHEL
13
                                            Regional Chief Counsel, Region IX
14                                          Social Security Administration
15
                                      By:   /s/ Ben A. Porter
16                                          BEN A PORTER
17                                          Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
18
19
20
                                                 ORDER
21
22
     APPROVED AND SO ORDERED:
23
24   Dated: January 23, 2019
25
26
27
28


     Stip. Extension - 2:18-cv-00933-AC          -2-
